Citation Nr: 1143170	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The appellant had a confirmed period of active duty for training from November 3, 1981 to April 16, 1982.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2009 and April 2010, the Board remanded the claim for additional development.  

The Board notes that on the most recent VA Form 8 (certification of appeal) the representative is incorrectly listed as The American Legion.  The correct representative is the New York State Division of Veterans' Affairs.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2009, the Board remanded this claim to afford the Veteran a VA examination and obtain opinions as to whether any diagnosed heart condition was a congenital defect or disease, or was related to a disease or injury in service.  

In an August 2011 VA examination report, the examiner ultimately diagnosed mitral valve prolapse, dilated cardiomyopathy and premature ventricular contractions.  He opined that mitral valve prolapse was a congenital defect; but did not provide opinions as to whether the dilated cardiomyopathy or premature ventricular contractions were congenital defects or had their onset in service or were otherwise related to a disease and injury in service.

The National Personnel Records Center (NPRC) confirmed that the appellant had active duty for training from November 3, 1981 to April 16, 1982.  Their responses as to whether he had active duty for training from April 17, 1983 to January 29, 1984 are unclear.  Further clarification is needed to determine whether the appellant had active duty for training for this latter period to comply with the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification as to whether the appellant had an additional period of active duty for training purposes from April 17, 1983 to January 29, 1984.  

2.  After determining whether the appellant had an additional period of active duty for training purposes, contact the August 2011 VA examiner for an updated medical opinion.  If he is unavailable contact, a suitable qualified healthcare provider.  

Inform the examiner of all periods of the appellant's service.  

For the currently diagnosed dilated cardiomyopathy and premature ventricular contractions, the examiner should opine as to whether it is at least as likely as not (more than 50 percent probability) had its onset in service or is otherwise related to a disease or injury in service.  

The examiner must provide a rationale for each opinion.  If he or she is unable to provide an opinion without resort to speculation, he or she should explain why this is so, and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  

If the examiner rejects the appellant's reports, the examiner should provide a reason for doing so.  

3.  The AOJ should review the opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


